Citation Nr: 0110086	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from February 1977 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO) of the Department of Veterans' Affairs (VA) which denied 
new and material evidence had been submitted in order to 
reopen a claim for entitlement to service connection nervous 
disorder. 

In an October 1978 decision, the RO denied entitlement to 
service connection for a nervous disorder.  The veteran did 
not appeal that decision.  Accordingly, the issue is as 
stated on the title page of this decision. 


FINDINGS OF FACT

1.  In an October 1978 decision, the RO denied entitlement to 
service connection for a nervous disorder.  

2.  Evidence received subsequent to the unappealed October 
1978 decision of the RO is new and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence received subsequent to the RO's 
October 1978 decision, which denied service connection for a 
nervous disorder, is new and material and the claim for 
service connection for nervous disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2000).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The evidence of record at the time of the October 1978 RO 
decision may be briefly summarized.  The service medical 
records show that the veteran was treated on several 
occasions for stomach problems, to include an anxiety 
neurosis manifested by vomiting.  A May 1978 medical board 
found that the veteran had an inadequate personality and 
recommended an administrative discharge for reasons of 
military unsuitability. 

A July 1978 VA psychiatric examination diagnosed the veteran 
as having no psychiatric impairment.  

The RO has granted service connection for dyspepsia under 
Diagnostic Codes 7399-7307 which has been in effect since 
June 1978.  

In October 1978 the RO denied service connection for a 
nervous disorder.  At that time the RO determined that a 
nervous disorder was not found on the July 1979 VA 
examination.  The October 1978 decision is final.  He was 
notified of that decision and of his appellate rights.  He 
did not appeal that determination and that decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by submitting new and material evidence. 38 
C.F.R. § 3.156 (2000).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

Evidence received in connection with the veteran's 
application to reopen his claim includes VA and private 
medical records covering a period from the late 1970s to 
1999.  During this time he was treated for various disorders, 
to include stomach complaints.  

Also submitted was a September 1999 letter from a private 
physician who stated that he believed that the veteran 
started with symptoms of bipolar disorder when he was serving 
in the Navy.  It was the physician's belief that the 
abdominal disorder was a part of somatization caused by the 
veteran's bipolar disorder.  The physician diagnosed the 
veteran with a bipolar disorder.  

The Board finds that the September 1999 letter from the 
private physician is new, as it has not been previously 
received.  Additionally, it is material because it bears 
directly on the issue of whether the veteran manifested a 
nervous disorder during service.  Accordingly, the Board 
finds that this evidence is new and material and the claim of 
service connection for a nervous disorder is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a nervous disorder 
is reopened, and, to this extent only, the claim is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard a private psychiatrist has rendered an opinion 
s that the veteran's bipolar disorder is related to service 
and was initially manifest by his stomach complaints. 

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for 
psychiatric and stomach disorders since 
service.  The RO is requested to obtain 
all records which are not on file of 
record.  

2.  Thereafter, VA examination by a 
psychiatrist should be performed in order 
to determine the nature and severity of 
any psychiatric disorder.  The claims 
folder and a copy of this remand are to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  If a 
psychiatric disorder is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the psychiatric disorder is 
related to the veteran's period of active 
duty, to include the gastrointestinal 
complaints.  The examiner's attention is 
directed to the September 1999 statement 
from Dr. G.  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


